COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Christopher Gutierrez v. The State of Texas

Appellate case number:      01-16-00570-CR

Trial court case number:    1316546

Trial court:                339th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to determine
whether appellant wishes to prosecute this appeal, to determine whether appellant’s
counsel had abandoned the appeal, and, if counsel had not abandoned the appeal, to inquire
of counsel why appellant’s brief has not yet been filed and to set a date certain when
appellant’s counsel must file appellant’s brief. Appellant’s counsel, Norman Silverman,
filed a motion to reinstate on April 4, 2017 and appellant’s brief on April 14, 2017.
Accordingly, we grant appellant’s motion and REINSTATE this case on the Court’s active
docket.
       We direct the Clerk of the Court to reflect that Normal Silverman remains
appellant’s counsel of record.
       The State’s brief, if any, is ORDERED to be filed by May 15, 2017. See TEX. R.
APP. P. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 27, 2017